    Case 2:21-mc-00052-MRH Document 20 Filed 02/23/21 Page 1 of 4




            UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF PENNSYLVANIA




IN RE APPLICATION OF FORBES           The Honorable Mark R. Hornak
MEDIA LLC AND THOMAS                  Misc. Action No. 2:21-mc-00052
BREWSTER TO UNSEAL COURT
RECORDS                               Related to: Case No. 15-880




APPLICANTS’ MOTION TO UNSEAL GOVERNMENT’S RESPONSE IN
         OPPOSITION TO APPLICATION TO UNSEAL




                                    Paula Knudsen Burke [PA 87607]
                                    pknudsen@rcfp.org
                                    Katie Townsend*
                                    ktownsend@rcfp.org
                                    REPORTERS COMMITTEE FOR
                                    FREEDOM OF THE PRESS
                                    1156 15th St. NW, Suite 1020
                                    Washington, DC 20005
                                    Phone: 202.795.9300
                                    Facsimile: 202.795.9310

                                    *Admitted pro hac vice

                                    Counsel for Applicants Forbes Media
                                    LLC and Thomas Brewster
       Case 2:21-mc-00052-MRH Document 20 Filed 02/23/21 Page 2 of 4




      Thomas Brewster and Forbes Media LLC (“Applicants” or “Petitioners”)

respectfully move the Court for an order unsealing the Government’s Response in

Opposition to Application to Unseal (ECF No. 16) (“Gov’t Response”).

                                 BACKGROUND

      On February 16, 2021, the Government filed a Motion for Leave to File a

Response Under Seal (ECF No. 11) followed by a redacted version of its Response

in Opposition to Application to Unseal Court Records (ECF No. 12) on the public

docket in the above-captioned matter. The following day, February 17, 2021, the

Court issued an order provisionally granting the Government’s request to file its

unredacted response under seal. ECF No. 13. The order, as requested by the

Government, prohibited “Petitioners and their counsel . . . from disclosing,

publicizing, disseminating, distributing, and/or sharing any information that is

under seal in this matter without leave from the Court.” Id.

      On February 19, 2021, the Government and Applicants filed a Joint Motion

to Modify the Court’s Order on the Motion for Leave to File Under Seal. ECF No.

14. That Joint Motion informed the Court that “Applicants, as members of the

news media, [sought] not to be bound by a protective order in this matter” and, as

such, following meet-and-confer discussions between counsel for the Applicants

and the Government, “the Parties agree that the Government’s Response may be

filed ex parte and under seal at this time.” Id., ¶ 2 (underlining original). The Joint



                                          1
       Case 2:21-mc-00052-MRH Document 20 Filed 02/23/21 Page 3 of 4




Motion further stated that “Applicants do not consent to, and will oppose,

maintaining the Government’s Response under seal and ex parte indefinitely” and

that “Applicants will ask the Court to address the propriety of continued sealing

and ex parte filing of the Government’s Response simultaneously with its

resolution of the merits of the Application.” Id. at ¶ 4. The Court granted that

Motion on February 19, 2021. ECF No. 15.

                                   ARGUMENT

      Applicants are informed and believe that the redacted, sealed portions of the

Government’s Response that were submitted to the Court ex parte consist of

information in filings currently under seal in Case No. 15-880; that matter is the

subject of the Application to unseal in the above-captioned case. Accordingly,

Applicants move to unseal the Government’s Response for the same substantive

reasons and on the same grounds as set forth in their Memorandum of Points and

Authorities in Support of Application to Unseal Court Records (ECF No. 2) and in

their concurrently filed Reply in support of that Application (ECF No. 19).

Because Case No. 15-880 should be unsealed, the redacted portions of the

Government’s Response concerning that matter should likewise be unsealed.

      Applicants therefore respectfully request that the Court enter an order

unsealing the Government’s Response (ECF No. 16), which was filed with the

Court ex parte and under seal on February 19, 2021.



                                          2
       Case 2:21-mc-00052-MRH Document 20 Filed 02/23/21 Page 4 of 4




Dated: February 23, 2021          Respectfully submitted,

                                  s/ Paula Knudsen Burke
                                   Paula Knudsen Burke [PA 87607]
                                   pburke@rcfp.org
                                   Katie Townsend*
                                   ktownsend@rcfp.org
                                   REPORTERS COMMITTEE FOR
                                   FREEDOM OF THE PRESS
                                   1156 15th St. NW, Suite 1020
                                   Washington, DC 20005
                                   Phone: 202.795.9300
                                   Facsimile: 202.795.9310

                                   *Admitted pro hac vice

                                   Counsel for Applicants Forbes Media LLC
                                   and Thomas Brewster




                                     3
